DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/02/2022 is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/05/2022, with respect to the rejections of claims 21-40 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of applicant’s amendments, a new ground of rejection is made in view of Takahashi et al. (EP 2 064 984 A2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Roger et al. (PGPub US 2008/0287963 A1) in view of Takahashi et al. (EP 2 064 984 A2).
With respect to claim 21, Roger et al. discloses a medical instrument system (abstract) for driving a medical instrument (401 in Fig. 4A), the medical instrument (401) comprising a distal tip (402), a joint (410N), a first transmission system (cable 482A) and a second transmission system (cable 482B); wherein the joint (410N) is coupled to the distal tip (402) and provides a degree of freedom for the distal tip (402), the medical instrument system comprising: a first actuator (111A), wherein during use the first transmission system (482A) couples the joint (410N) to the first actuator (111A); a second actuator (111B), wherein during use the second transmission system (482B) couples the joint (410N) to the second actuator (111B); and a control system (PP [0078]: "The steering cables 482A-482B may be taken in and paid out by one or more actuators 111A-111B, respectively under remote control by a computer, such as the computer 151 at the master console 150") operably coupled to the first actuator (111A) and the second actuator (111B), the control system configured to execute operations including: applying a first tension to the first transmission system (482A) and a second tension to the second transmission system (482B) by: operating the first actuator and the second actuator (111A-B) to move the distal tip (402) in the degree of freedom toward the desired configuration while maintaining at least a maintained tension at no less than the minimum tension, the maintained tension selected from the group consisting of the first tension and the second tension (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
	However, Roger et al. fails to explicitly disclose wherein the control system is programmed to execute operations including: determining a first tension to apply to the first transmission system and a second tension to apply to the second transmission system based on a desired configuration of the distal tip and a minimum tension.
	In the same field of articulating robotic manipulators (see abstract), Takahashi et al. teaches a medical instrument system (see Fig. 1) for driving a medical instrument (27) comprising a first transmission system and a second transmission system (Description PP [0004]: “The inside of each of the rods of this manipulator is connected to a drive wire, and the articulation section is bent by pulling the wire. When the wire pulling operation is performed, at least two wires are used for one articulation section, i.e., one degree of freedom, and hence twice as many wires as the number of articulation sections are arranged. By adjusting the traction amount of each of the wires, the positional posture can be changed as desired”). Takahashi et al. further teaches a control system (4, 5, 7, and 8 in Fig. 1), wherein the control system is programmed to execute operations including: determining a first tension to apply to the first transmission system and a second tension to apply to the second transmission system based on a desired configuration of the distal tip and a minimum tension (PP [0049]: “the curved state information on the insertion section 27 is information on the strain amount of the insertion section 27 detected by using a strain gauge of the sensor section 57. It is possible to estimate the current curved state of the insertion section 27 from this strain amount. Incidentally, it is also possible to detect a change in the curved state of the insertion section 27 by using the tension sensor of the sensor section 57”, PP [0066]: “Further, curved state information is generated from the curved state of the endoscope insertion section 27 detected by the sensor section 57 and the encoder 55, and is output to the function control input section 35. Likewise, a detection signal is output from the tension sensor 34 to the function control input section 35”).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Roger et al. reference to incorporate the teachings of Takahashi et al. and include wherein the control system is programmed to execute operations including: determining a first tension to apply to the first transmission system and a second tension to apply to the second transmission system based on a desired configuration of the distal tip and a minimum tension. One of ordinary skill in the art would have been motivated to perform this modification because Takahashi et al. teaches that operating a medical device based on these calculated control parameters via a control system allows for an operation to be performed smoothly and with good operability (PP [0066]).
Regarding claim 22, Roger et al. further discloses wherein maintaining at least the maintained tension at no less than the minimum tension comprises: maintaining each of the first and second tensions at no less than the minimum tension (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
Regarding claim 23, Roger et al. further discloses wherein maintaining at least the maintained tension at no less than the minimum tension comprises: maintaining the first tension at no less than a first minimum tension, and maintaining the second tension at no less than a second minimum tension (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
Regarding claim 24, Roger et al. further discloses wherein applying the first and second tensions comprises operating the first and second actuators such that movement of the joint is prevented from reaching a predefined range of motion (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A", capable of performing this function).
Regarding claim 25, Roger et al. further discloses wherein the operations further include: determining a position (PP [0063]: “Other connectors for, e.g., optical fiber lasers, optical fiber distal bend or force sensors, irrigation, suction, etc. may be part of the housing 301”) of the distal tip (402 in Fig. 4A) or of the joint (410N), wherein applying the first and second tensions comprises operating the first and second actuators based on the determined position (capable of taking position/shape into account before applying tensions).
Regarding claim 26, Roger et al. further discloses wherein operating the first and second actuators (111A-B in Fig. 4A) based on the determined position comprises operating the first and second actuators (111A-B) based on a desired stiffness of at least one part selected from the group consisting of the distal tip, the joint, the first transmission system, the second transmission system, the first actuator, and the second actuator (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
With respect to claim 27, Roger et al. further discloses wherein operating the first and second actuators (111A-B in Fig. 4A) based on the determined position (PP [0063]: “Other connectors for, e.g., optical fiber lasers, optical fiber distal bend or force sensors, irrigation, suction, etc. may be part of the housing 301”) comprises operating the first and second actuators (111A-B) based on a desired stiffness of the distal tip (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
Regarding claim 28, Roger et al. further discloses wherein the desired stiffness comprises a first component and a second component (it is possible to define stiffness in this way), the first component corresponding to a stiffness of the end effector (402) in an insertion direction and the second component corresponding to a stiffness of the end effector (402) in a lateral direction (the medical instrument comprises stiffness in both of these directions, note that this claim does not claim any structures or functions of the control system and only defines a natural parameter inherent to any item).
With respect to claim 29, Roger et al. discloses a method of controlling a medical instrument system (abstract) comprising a medical instrument (401 in Fig. 4A), a first actuator (111A), a second actuator (111B), the medical instrument system comprising a distal tip (402), a joint (410N) coupled to the distal tip (402) and providing a degree of freedom for the distal tip (402), a first transmission system (482A) coupling the joint (410N) to the first actuator (111A), and a second transmission system (482B) coupling the joint to the second actuator (111B), the method comprising: applying, with a control system (PP [0078]: "The steering cables 482A-482B may be taken in and paid out by one or more actuators 111A-111B, respectively under remote control by a computer, such as the computer 151 at the master console 150") configured to control the medical instrument system, a first tension to the first transmission system (482A) and a second tension to the second transmission system (482B) by: operating the first actuator and the second actuator (111A-B) to move the distal tip (402) in the degree of freedom while maintaining at least a maintained tension at no less than a minimum tension, the maintained tension selected from the group consisting of: the first tension and the second tension (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
	However, Roger et al. fails to explicitly disclose determining, with a control system programmed to control the medical instrument system, a first tension to apply to the first transmission system and a second tension to apply to the second transmission system based on a desired configuration of the distal tip and a minimum tension.
	In the same field of articulating robotic manipulators (see abstract), Takahashi et al. teaches a medical instrument system (see Fig. 1) for driving a medical instrument (27) comprising a first transmission system and a second transmission system (Description PP [0004]: “The inside of each of the rods of this manipulator is connected to a drive wire, and the articulation section is bent by pulling the wire. When the wire pulling operation is performed, at least two wires are used for one articulation section, i.e., one degree of freedom, and hence twice as many wires as the number of articulation sections are arranged. By adjusting the traction amount of each of the wires, the positional posture can be changed as desired”). Takahashi et al. further teaches a control system (4, 5, 7, and 8 in Fig. 1) and determining, with the control system (4, 5, 7, and 8), a first tension to apply to the transmission system and a second tension to apply to the second transmission system based on a desired configuration of the distal tip and a minimum tension (PP [0049]: “the curved state information on the insertion section 27 is information on the strain amount of the insertion section 27 detected by using a strain gauge of the sensor section 57. It is possible to estimate the current curved state of the insertion section 27 from this strain amount. Incidentally, it is also possible to detect a change in the curved state of the insertion section 27 by using the tension sensor of the sensor section 57”, PP [0066]: “Further, curved state information is generated from the curved state of the endoscope insertion section 27 detected by the sensor section 57 and the encoder 55, and is output to the function control input section 35. Likewise, a detection signal is output from the tension sensor 34 to the function control input section 35”).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Roger et al. reference to incorporate the teachings of Takahashi et al. and include determining, with a control system programmed to control the medical instrument system, a first tension to apply to the first transmission system and a second tension to apply to the second transmission system based on a desired configuration of the distal tip and a minimum tension. One of ordinary skill in the art would have been motivated to perform this modification because Takahashi et al. teaches that operating a medical device based on these calculated control parameters via a control system allows for an operation to be performed smoothly and with good operability (PP [0066]).
Regarding claim 30, Roger et al. further discloses wherein maintaining at least one of the maintained tension at no less than the minimum tension comprises: maintaining the first tension at no less than a first minimum tension, and maintaining the second tension at no less than a second minimum tension (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
Regarding claim 31, Roger et al. further discloses determining a position (PP [0063]: “Other connectors for, e.g., optical fiber lasers, optical fiber distal bend or force sensors, irrigation, suction, etc. may be part of the housing 301”) of the distal tip (402 in Fig. 4A) or of the joint (410N), wherein applying the first and second tensions comprises operating the first and second actuators based on the determined position (capable of taking position/shape into account before applying tensions).
Regarding claim 32, Roger et al. further discloses wherein operating the first and second actuators (111A-B in Fig. 4A) based on the determined position (PP [0063]: “Other connectors for, e.g., optical fiber lasers, optical fiber distal bend or force sensors, irrigation, suction, etc. may be part of the housing 301”) comprise[s] operating the first and second actuators (111A-B) based on a desired stiffness of the distal tip (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
With respect to claim 33, Roger et al. discloses a medical instrument system for driving a medical instrument (abstract), comprising: a medical instrument (401 in Fig. 4A), the medical instrument (402) comprising an end effector (402) and a plurality of transmission systems (482A-B), the medical instrument (401) comprising: a plurality of actuators (111A-B) wherein during use each transmission system of the plurality of transmission systems (482A-B) couples the end effector (402) to a respective actuator of the plurality of actuators (111A-B) such that the plurality of actuators (111A-B) is operable to drive the plurality of transmission systems (482A-B) to move the end effector (402) in multiple degrees of freedom of motion (PP [0077]: "The entry guide 108A may include one or more steering cables 482A-482B that may be used to steer at steering points 410A-410N along the length of the entry guide under computer control"); and a control system (PP [0078]: "The steering cables 482A-482B may be taken in and paid out by one or more actuators 111A-111B, respectively under remote control by a computer, such as the computer 151 at the master console 150") operably coupled to the plurality of actuators (111A-B), the control system (151) configured to execute operations including: operating the plurality of actuators to apply tension to the plurality of transmission systems to move the end effector (402) toward a desired configuration of the end effector, and to inhibit slack in the plurality of transmission systems (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A", capable of performing this function based on these parameters).
	However, Roger et al. fails to explicitly disclose wherein the control system is programmed to execute operations including: determining tensions to apply to the plurality of transmission systems based on positions of the plurality of actuators, a desired configuration of the end effector, and inhibiting slack in the plurality of transmission systems.
	In the same field of articulating robotic manipulators (see abstract), Takahashi et al. teaches a medical instrument system (see Fig. 1) for driving a medical instrument (27) comprising a first transmission system and a second transmission system (Description PP [0004]: “The inside of each of the rods of this manipulator is connected to a drive wire, and the articulation section is bent by pulling the wire. When the wire pulling operation is performed, at least two wires are used for one articulation section, i.e., one degree of freedom, and hence twice as many wires as the number of articulation sections are arranged. By adjusting the traction amount of each of the wires, the positional posture can be changed as desired”). Takahashi et al. further teaches a control system (4, 5, 7, and 8 in Fig. 1), the control system (4, 5, 7, and 8) programmed to execute operations including: determining tensions to apply to the plurality of transmission systems based on: positions of the plurality of actuators, a desired configuration of the end effector, and inhibiting slack in the plurality of transmission systems (PP [0049]: “the curved state information on the insertion section 27 is information on the strain amount of the insertion section 27 detected by using a strain gauge of the sensor section 57. It is possible to estimate the current curved state of the insertion section 27 from this strain amount. Incidentally, it is also possible to detect a change in the curved state of the insertion section 27 by using the tension sensor of the sensor section 57”, PP [0066]: “Further, curved state information is generated from the curved state of the endoscope insertion section 27 detected by the sensor section 57 and the encoder 55, and is output to the function control input section 35. Likewise, a detection signal is output from the tension sensor 34 to the function control input section 35”, the device of Takahashi et al. determines tensions based on the inhibition of slack because the tension sensors provide a minimum applied tension value that the control system of Takahashi et al. uses in calculations).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Roger et al. reference to incorporate the teachings of Takahashi et al. and include wherein the control system is programmed to execute operations including: determining tensions to apply to the plurality of transmission systems based on positions of the plurality of actuators, a desired configuration of the end effector, and inhibiting slack in the plurality of transmission systems. One of ordinary skill in the art would have been motivated to perform this modification because Takahashi et al. teaches that operating a medical device based on these calculated control parameters via a control system allows for an operation to be performed smoothly and with good operability (PP [0066]).
Regarding claim 34, Roger et al. further discloses wherein operating the plurality of actuators (111A-B in Fig. 4A) to apply the tensions to the plurality of transmission systems (482A-B) comprises: operating the plurality of actuators (111A-B) to maintain a tension in one or more transmission systems of the plurality of transmission systems (482A-B) at no less than a minimum tension (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
Regarding claim 35, Roger et al. further discloses wherein operating the plurality of actuators (111A-B in Fig. 4A) to apply the tensions to the plurality of transmission systems (482A-B) comprises: operating the plurality of actuators (111A-B) to maintain a tension in all transmission systems of the plurality of transmission systems (482A-B) at no less than the minimum tension (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
Regarding claim 36, Roger et al. further discloses wherein operating the plurality of actuators (111A-B in Fig. 4A) to apply the tensions to the plurality of transmission systems (482A-B) comprises: operating the pluraltiy of actuators (111A-B) to maintain tensions in the plurality of transmission systems (482A-B) at no less than corresponding minimum tensions of a set of minimum tensions (PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A").
Regarding claim 37, Roger et al. further discloses wherein a quantitiy of the plurality of actuators (111A-B in Fig. 4A) is greater than a quantity of the degrees of freedom (the two actuators provide one degree of freedom).
Regarding claim 38, Rogers et al. as modified by Takahashi et al. further discloses wherein determining the tensions to apply to the plurality of transmission systems (Rogers et al. 482A-B in Fig. 4A) is further based on a desired stiffness of at least one part selected from the group consisting of the distal tip, the joint, the first transmission system, the second transmission system, and actuators of the plurality of actuators (Rogers et al. PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A", Takahashi et al. PP [0066]: “Further, curved state information is generated from the curved state of the endoscope insertion section 27 detected by the sensor section 57 and the encoder 55, and is output to the function control input section 35. Likewise, a detection signal is output from the tension sensor 34 to the function control input section 35”).
Regarding claim 39, Rogers et al. as modified by Takahashi et al. further discloses wherein determining the tensions to apply to the plurality of transmission systems (Rogers et al. 482A-B in Fig. 4A) is further based on a desired stiffness of the end effector (Rogers et al. PP [0077]: "The steering cables 482A-482B when pulled concurrently may be used to further rigidize the flexible entry guide 108A", Takahashi et al. PP [0066]: “Further, curved state information is generated from the curved state of the endoscope insertion section 27 detected by the sensor section 57 and the encoder 55, and is output to the function control input section 35. Likewise, a detection signal is output from the tension sensor 34 to the function control input section 35”).
Regarding claim 40, Rogers et al. further discloses wherein the desired stiffness comprises a first component and a second component (it is possible to define stiffness in this way), the first component corresponding to a stiffness of the end effector (402) in an insertion direction and the second component corresponding to a stiffness of the end effector (402) in a lateral direction (the medical instrument comprises stiffness in both of these directions, note that this claim does not claim any structures or functions of the control system and only defines a natural parameter inherent to any item).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771    

/MELANIE R TYSON/Primary Examiner, Art Unit 3771